EXAMINER’S AMENDMENT

Response to Arguments
Applicant’s arguments and amendments and Terminal Disclaimer filed 12/08/2021 are persuasive. Hence, all claim objection and claim rejections set forth in the most recent office action mailed 09/14/2021 are withdrawn. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with Christopher C. Bowley (reg. 55,016).

The application has been amended as follows: 

Claim 21 is cancelled.

The reason for the changes made for the current new claim 21 is adequate and proper since new claim 21 includes limitations of rejected claim 16.





        Rejoinder
Claims 7 and 19 will be rejoined. Hence, the restriction requirement filed 07/22/2021 is now withdrawn. 

The examiner has required restriction between species. Where applicant elects claims directed to fig.2A-2C, and all product/apparatus/method claims are subsequently found allowable, withdrawn claims that include all the limitations of the allowable product/apparatus/method claims should be considered for rejoinder. All claims directed to nonelected species must include all the limitations of an allowable product/apparatus/method claim for that invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between species and the rejoined claims will be withdrawn, and the rejoined claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected specie are found allowable, an otherwise proper restriction requirement between species may be maintained. Withdrawn claims that are not commensurate in scope with an allowable product/apparatus/method claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus/method claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
In this case, withdrawn claims 7 and 19, which directed to non-elected species, will be rejoined because the withdrawn claims 7 and 19 include all the limitations of the allowable product/apparatus/method claim (claims 1 and 15).
Allowable Subject Matter
	Claims 1-20 and 22 are allowed.

The following is an examiner’s statement of reasons for allowance: 

As to instant claim 1, claim 1 includes a variable acoustic diffractive device positioned in a path of the acoustic wave between the acoustic source and the workspace, the variable acoustic diffractive device comprising an array of elements, each element having independently variable acoustic properties, in combination with the other recited elements, were not reasonably found in the Prior Art.

Claims 2-14 is also allowable based on their dependency on claim 1. 

As to instant claim 15, claim 15 includes directing an acoustic wave to a variable acoustic diffractive device, the variable acoustic diffractive device comprising an array of elements, each element having independently variable acoustic properties, in combination with the other recited elements, were not reasonably found in the Prior Art.

Claim 16-19 is also allowable based on their dependency on claim 15. 

As to instant claim 20, claim 20 includes a variable acoustic diffractive device positioned in a path of the acoustic wave between the acoustic source and the workspace, the variable acoustic diffractive device comprising an array of elements, each element having independently variable acoustic properties, in combination with the other recited elements, were not reasonably found in the Prior Art.
.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRUONG D PHAN whose telephone number is (571)272-8883.  The examiner can normally be reached on Monday – Friday 12pm-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571) 272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private 



/TRUONG D PHAN/Examiner, Art Unit 2861    

/JOHN FITZGERALD/Primary Examiner, Art Unit 2861